[DO NOT PUBLISH]


                  IN THE UNITED STATES COURT OF APPEALS
                                                                               FILED
                            FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                              ________________________ ELEVENTH CIRCUIT
                                                                          MAY 22, 2007
                                    No. 06-15314                        THOMAS K. KAHN
                              ________________________                      CLERK


                          D. C. Docket No. 06-00288-CV-1-KD

NORFOLK SOUTHERN RAILWAY COMPANY,

                                                                  Plaintiff-Appellant,


                                            versus

ROLISON TRUCKING CO., LLC,
GAIL W. ROLISON,
RONNY P. JOHNSON,

                                                                 Defendants-Appellees.


                              ________________________

                      Appeal from the United States District Court
                         for the Southern District of Alabama
                            _________________________

                                       (May 22, 2007)

Before EDMONDSON, Chief Judge, HULL, Circuit Judge, and FORRESTER,*
District Judge.

       *
       Honorable J. Owen Forrester, United States District Judge for the Northern District of
Georgia, sitting by designation.
PER CURIAM:

      After review and oral argument, we conclude that the district court did not

abuse its discretion in granting the motion to stay proceedings. Accordingly, we

affirm the district court’s order dated September 26, 2006.

      AFFIRMED.




                                          2